Allowable Subject Matter
Claims 1-13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations as presented (07/06/2022), namely regarding claim 1 wherein “…the main orifice of the steering unit and having an amplification orifice (AU1) which receives fluid directly from the pressure port and which is controlled as a function of the steering unit, wherein at least a third flow path in form of an amplification flow path having a second amplification orifice (AU2) being controlled as a function of the steering unit is arranged in parallel to at least the amplification orifice (AU1) of the second flow path and receives fluid directly from the pressure port, wherein the second or the third flow path comprise a valve.” 
Andersen teaches a hydraulic steering arrangement 1 comprising a supply port arrangement having a pressure port 4 and a tank port 5, a working port arrangement having two working ports (6/7), a steering unit 2 having a main orifice (‘A1’) arranged in a first flow path 9 between the supply port arrangement and the working port arrangement (Fig. 1), and a second flow path in form of an amplification flow path 14 bridging at least the main orifice of the steering unit (Fig. 1) and having an amplification orifice (‘AU’) which is controlled as a function of the steering unit (Col.3, Lines 40-49), wherein at least a third flow (– flow path correspondent to 25), wherein the second and/or the third flow path comprise a valve (Fig. 1, 25/26); wherein an amplification orifice (AU1) which receives fluid directly from the pressure port (Fig. 1, ‘AU’ & 4). Andersen does not teach the third flow path receives fluid directly from the pressure port. Such an addition was not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611